222 F.3d 1040 (5th Cir. 2000)
OSCAR CAMACHO-MARROQUIN, also known as Jesus Sanchez, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 98-60256
UNITED STATES COURT OF APPEALS, the Fifth Circuit
July 11, 2000

Petition for Review of an Order of the Board of Immigration Appeals
Before DUHE, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.


1
Prior Report: 188 F.3d 649.

ORDER:

2
Petitioner-Appellant has moved to withdraw his Petition for Rehearing En Banc "so that the Immigration and Naturalization Service may proceed with his deportation in lieu of incarceration."  Accordingly, in order to bring all matters relating to Petitioner-Appellant before this court to an end so that the INS may proceed with his deportation as he requests:


3
IT IS ORDERED that Petitioner-Appellant's motion is granted and:


4
The opinion of the panel in this matter filed on September 29, 1999 is hereby WITHDRAWN.


5
The Petition for Rehearing En Banc and the Petition for Review filed in this matter are DISMISSED, and


6
The Stay of Deportation previously issued in this matter is LIFTED.